Case 1:19-mj-00542 Document 1 Filed on 05/04/19 in TXSD Page 1 of 1

 

Ao 91 (Rev. 11/11) criminal complaint l/é / bn L//
llll¢!d D' t
UNITED STATES DISTRICT CoURT m£'.?l;§{r§§§é%‘ .»
for the MAY -4 2019

Southern District of Texas |:|
QaYld J. Bradley, Clerk of CGUIC

 

United States of America )
v. )
Hector Trejo Cortina ) Case No. /Z ‘”} Q'- VV)F” §7-/2
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 3, 2019 in the county of Cam€l'On in the
Southern District of Texas , the defendant(s) violated:
Code Sectz`on Offense l)escription
Tit|e 21, United States Code, knowing and intentionally possess with intent to distribute approximately 5.2
Section 841(a)(1) & 846 kilograms of cocaine, a Scheduie || controlled substance, and did conspire

with persons known and unknown to knowingly and intentionally possess with
intent to distribute approximately 5.2 kilograms of cocaine, a Schedu|e ||
controlled substance

This criminal complaint is based on these facts:

On or about l\/lay 3, 2019, Hector Trejo CORT|NA was operating a 2017 Toyota Tacoma motor vehicle when Cortina
was stopped by a Cameron County Sheriff's Office on l-2 Westbound in Har|ingen, TX. CORT|NA was the driver and
sole occupant of the motor vehicle. CORT|NA consented to a search of the vehicie. The search revealed approximately
5.2 kilograms of cocaine located in the rear passenger compartment of the motor vehic|e.

EI Continued on the attached sheet
Cr)mplainanl s signature

Patrick O|iphant, Specia| Agent

Pri)ited name and title

Swom to before me and signed in my presence.

Date: /W 7 4// J~O/ 7 /£M
. ./'udge 's signature

City and State; Brownsvil|e, Texas Rona|d G. |V|organ, United States l\/lagistrate

Prz`nted name and lit[e

